Citation Nr: 0423166	
Decision Date: 08/23/04    Archive Date: 09/01/04

DOCKET NO.  94-04 966	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Norman R. Zamboni, Attorney


WITNESSES AT HEARING ON APPEAL

Appellant and her sons




ATTORNEY FOR THE BOARD

R.P. Harris, Counsel


INTRODUCTION

The veteran had active service from July 1944 to September 
1947.  

This matter originally came before the Board of Veterans' 
Appeals (Board) on appeal from a March 1992 rating decision 
by the St. Petersburg, Florida, Regional Office (RO), which 
denied service connection for the cause of the veteran's 
death.  An April 1993 RO hearing was held.  In July 1996, the 
Board remanded the case to the RO for additional development.  
In September 1996, a Travel Board hearing was held before the 
undersigned Board Member.  In March 1997, the Board remanded 
the case to the RO for additional evidentiary development.  

In July and September 1998, the Board referred the case to 
the Veterans Health Administration (VHA) of the VA for 
medical opinions regarding the etiology of the veteran's 
death, pursuant to 38 U.S.C.A. § 7109 and 38 C.F.R. § 20.901.  
In September and October 1998, the requested VHA medical 
opinions were rendered and the Board subsequently provided 
appellant's then representative copies thereof.

In a January 1999 decision, the Board denied service 
connection for the cause of the veteran's death.  In October 
1999, a motion for reconsideration of that decision was 
denied by the Vice Chairman of the Board.  Subsequently, the 
appellant appealed that January 1999 Board decision to the 
United States Court of Appeals for Veterans Claims (Court).  
During the pendency of the appeal, the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (Nov. 9, 2000) became law.  In an April 2001 legal 
brief, the Secretary of the VA (appellee) argued that a 
remand was required in light of the VCAA.  By subsequent 
Order, the Court vacated that January 1999 Board decision and 
remanded the case for readjudication.  

In January 2003, the Board undertook additional development 
on the appellate issue, pursuant to authority granted by 67 
Fed. Reg. 3,099, 3,104 (Jan. 23, 2002) (codified at 38 C.F.R. 
§ 19.9(a)(2)).  However, during the pendency of the appeal, 
on May 1, 2003, the United States Court of Appeals for the 
Federal Circuit (Federal Circuit) in Disabled American 
Veterans v. Secretary of Veterans Affairs invalidated a 
portion of the Board's development regulations, specifically 
38 C.F.R. § 19.9(a)(2), and (a)(2)(ii).  See Disabled 
American Veterans, et al. v. Secretary of Veterans Affairs, 
327 F. 3d 1339 (Fed. Cir. 2003).  Under 38 C.F.R. 
§ 19.9(a)(2), the Board could consider additional evidence 
without having to either remand the case to the agency of 
original jurisdiction for initial consideration or obtain the 
appellant's waiver.  

Consequently, in light of that recent Federal Circuit case, 
in November 2003, the Board remanded the case to the RO for 
additional development, including readjudication that 
considered any additional evidence obtained pursuant to the 
Board development regulations in effect prior to said 
judicial invalidation.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  Appellant will be notified 
by VA if further action is required on his part.


REMAND

A certificate of death listed septic shock as the immediate 
cause of the veteran's January 1992 death, due to, or as a 
consequence of, bacteremia, respiratory failure, and chronic 
obstructive pulmonary disease.  The appellant asserts that 
service connection is warranted for the cause of the 
veteran's death, arguing that the service-connected 
disabilities (partial paralysis of the left median and ulnar 
nerves with Muscle Group VII involvement; left forearm shell 
fragment wound, Muscle Group VIII, with compound comminuted 
fracture of the left ulna; osteomyelitis of the left ulna; 
abdominal skin graft scar; and right leg bone graft scar) 
caused or contributed substantially or materially to his 
demise.  

Appellant additionally contends that the veteran's bacteremia 
and subsequent fatal septic shock were etiologically related 
to his service-connected osteomyelitis of the left ulna; that 
the veteran incurred chronic "jungle rot" of the feet 
during active service which precipitated his fatal infection; 
and that the veteran incurred post-traumatic stress disorder 
as the result of his combat experiences which led to the 
development of chronic nicotine addiction, alcohol abuse, 
chronic obstructive pulmonary disease, and his fatal 
infection.  

As to the appellate issue, it does not appear that the RO has 
expressly satisfied the Veterans Claims Assistance Act of 
2000 requirement that VA notify the veteran as to which 
evidence was to be provided by the veteran, and which would 
be provided by VA.  See Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  See also the Court Order.

With regards to another matter, pursuant to the Board's 
January 2003 case development letter requesting appellant to 
identify any health care providers that had treated the 
veteran (including any employment-related medical 
care/examinations), appellant in May 2003 provided a written 
release form, listing specific names and addresses of health 
care providers (including the veteran's former employers), 
and dates of treatment.  However, the claims folders do not 
indicate whether the RO sought such records from those listed 
sources.  Additionally, pursuant to the Board's November 2003 
remand, certain VA medical opinions were rendered in January 
2004 on the etiology of the veteran's death.  However, the 
adequacy of such medical opinions may be questionable in the 
event additional, relevant medical records are obtained by 
the RO pursuant to the current remand herein; and in that 
event, additional VA medical opinions may be necessary in 
order to consider such additional records.  

Accordingly, the case is REMANDED to the RO for the 
following:

1.  The RO must review the claims folders 
and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with 38 U.S.C.A. §§ 5102, 
5103, and 5103A (West 2002), and any 
other applicable legal precedent.  See 
Quartuccio.  

2.  The RO should obtain and associate 
with the claims folders any available, 
actual medical records (as distinguished 
from physicians' statements based upon 
recollections of previous treatment) of 
the veteran's treatment from those health 
care providers and former employers that 
the appellant identified in a May 2003 
release form (VA Form 21-4142) or that 
are otherwise indicated.  Such medical 
records include, but are not limited to, 
any employment-related medical 
care/examinations reports from the listed 
former employers; any clinical records 
from Orlando Regional Medical Center; any 
clinical records of the veteran's 
treatment rendered by James Cook, M.D., 
that might be in the possession of Mark 
Williams, M.D., or others if indicated; 
and any clinical records of the veteran's 
treatment rendered by Dr. Williams.  

3.  In the event additional relevant 
medical records are obtained or it is 
otherwise deemed warranted, the RO should 
arrange for appropriate VA physicians, 
such as a pulmonologist, a psychiatrist, 
and/or an internist, to review the claims 
folders (including relevant history, 
complaints, findings, and diagnoses as 
recorded in the pertinent records) and 
express opinions as to the following 
questions:  

(i).  Is it as likely than not 
(i.e., is there at least a 50 
percent probability) that the 
veteran had a chronic, acquired 
psychiatric disorder, including 
post-traumatic stress disorder; and 
if so, was it causally or 
etiologically related to service or 
was it related to any service-
connected disabilities?  If the 
answer is in the negative, this 
should be specifically stated for 
the record.  However, if the veteran 
had a chronic, acquired psychiatric 
disorder, including post-traumatic 
stress disorder, and it was causally 
or etiologically related to service 
or was related to any service-
connected disabilities, did it cause 
or materially contribute to his 
death?  

It should be pointed out that at the 
time of the veteran's death, service 
connection was in effect for left 
ulnar osteomyelitis (rating 
decisions sheets in 1949 and 1951 
noted that the last evidence of 
active osteomyelitis was in 
September 1946 at time of a left 
ulnar bone graft), in addition to 
partial paralysis of the left median 
and ulnar nerves with Muscle Group 
VII involvement; left forearm shell 
fragment wound, Muscle Group VIII, 
with left ulnar fracture; and skin 
graft scars of the abdomen and right 
leg.

(ii).  Is it as likely than not 
(i.e., is there at least a 50 
percent probability) that the 
veteran actually was addicted to, or 
dependent on, nicotine and, if so, 
did any nicotine addiction or 
nicotine dependence initially 
develop during service, versus 
preservice or post service?

	(iii).  If the veteran was 
addicted to, or dependent on, 
nicotine and it initially developed 
during service, is it as likely than 
not (i.e., is there at least a 50 
percent probability) that the 
veteran's lung disease was causally 
or etiologically related to service 
(versus other causes)?  

	(iv).  Is it as likely than not 
(i.e., is there at least a 50 
percent probability) that the 
veteran's bacteremia/septic shock, 
gastrointestinal bleeding/gastric 
ulcer, and lung disease were 
causally or etiologically related to 
military service or proximate 
thereto (i.e., what is the 
approximate date of onset of such 
disorders)?  The physician(s) should 
comment on whether the veteran's 
gastrointestinal bleeding/gastric 
ulcer was related to alcohol abuse.  
If the answer is in the negative, 
this should be specifically noted 
for the record.  If the answer is in 
the affirmative, was alcohol abuse 
related to service or any service-
connected disability?

(v).  Is it as likely than not 
(i.e., is there at least a 50 
percent probability) that the 
veteran's bacteremia/septic shock, 
gastrointestinal bleeding/gastric 
ulcer, and lung disease were related 
to any service-connected 
disabilities?  The physician(s) 
should comment on whether the 
veteran's bacteremia/septic shock 
was related to the service-connected 
left ulnar osteomyelitis.  Was 
osteomyelitis an active process 
proximate to time of death?  

(vi).  Is it as likely than not 
(i.e., is there at least a 50 
percent probability) that the 
veteran's service-connected 
disabilities, singularly or in 
combination, had a debilitating 
effect and materially accelerated 
death or materially rendered him 
less capable of resisting the 
effects of the bacteremia/septic 
shock and lung disease; or would 
eventual death have been anticipated 
irrespective of the service-
connected disabilities?   

(vii).  If these matters cannot 
be medically determined without 
resort to mere conjecture, this 
should be commented upon in the 
reports. 

4.  The RO should review any additional 
evidence and readjudicate the issue of 
entitlement to service connection for the 
cause of the veteran's death, under 
appropriate legal theories.

When this development has been completed, and if the benefit 
sought is not granted, the case should be returned to the 
Board for further appellate consideration, after compliance 
with appropriate appellate procedures, including issuance of 
a supplemental statement of the case.  No action by the 
appellant is required until she receives further notice.  The 
Board intimates no opinion, either legal or factual, as to 
the ultimate disposition warranted in this case, pending 
completion of the requested development.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


	                  
_________________________________________________
	LAWRENCE M. SULLIVAN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


